      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 1 of 8 Page ID #:1



     Thomas P. Bleau, Esq., SBN 152945
1       E-mail: tbleau@bleaufox.com
     Megan A. Childress, Esq., SBN 266926
2       E-mail: mchildress@bleaufox.com
     BLEAU FOX a P.L.C.
3    2801 W. Empire Ave.
     Burbank, CA 91504
4    Telephone: (818) 748-3434
     Facsimile: (818) 748-3436
5
     Attorneys for Plaintiff,
6    JAY GANESH PETRO INC.
7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   JAY GANESH PETRO INC., a                 Case No.: 2:20-cv-00354
     California corporation,
12                                            COMPLAINT FOR: DAMAGES,
                            Plaintiffs,       INJUNCTIVE AND EQUITABLE
13   v.                                       RELIEF (VIOLATIONS OF THE
                                              PETROLEUM MARKETING
14   TESORO REFINING &                        PRACTICES ACT, 15 U.S.C. § 2801,
     MARKETING COMPANY LLC, a                 ET SEQ.)
15   Delaware limited liability company;
     TREASURE FRANCHISE                  DEMAND FOR JURY TRIAL
16   COMPANY LLC, a Delaware limited
     liability company; and DOES 1
17   through 10, inclusive,
18                          Defendants.
19
                               PRELIMINARY ALLEGATIONS
20
           1.     Plaintiff JAY GANESH PETRO INC. (“Plaintiff”) is a corporation
21
     organized under the laws of California, having its principal place of business in the
22
     County of Los Angeles, State of California. Plaintiff owns and operates an ARCO-
23
     branded retail motor fuel facility and ampm mini market located at 3955 East Ocean
24
     Boulevard, Long Beach, California 90803, in the County of Los Angeles, State of
25
     California (the “Station”).
26
           2.     Defendant TESORO REFINING & MARKETING COMPANY LLC
27
     (hereinafter referred to as “Tesoro”) is a Delaware limited liability company doing
28
                                              1
                                           COMPLAINT
      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 2 of 8 Page ID #:2



1    business within the County of Los Angeles, State of California, and subject to the
2    jurisdiction of the above-entitled Court.
3           3.    Defendant TREASURE FRANCHISE COMPANY LLC (hereinafter
4    referred to as “TFC”) is a Delaware limited liability company doing business within
5    the County of Los Angeles, State of California, and subject to the jurisdiction of the
6    above-entitled Court. (TFC and Tesoro are referred to herein collectively as
7    “Defendants”).
8           4.    Plaintiff is not aware of the true names or capacities, whether individual,
9    corporate, associate, or otherwise, of Defendants named herein as DOES 1 through 10,
10   inclusive, and therefore sue these Defendants by such fictitious names. Plaintiff shall
11   amend this Complaint to allege the true names and capacities of the fictitiously named
12   Defendants when ascertained. Plaintiff is informed and believes and on that basis
13   alleges that each of the fictitiously named Defendants is in some manner intentionally
14   or negligently responsible for the things herein alleged and the damages suffered by
15   Plaintiff.
16          5.    Plaintiff is informed and believes and based thereon alleges that each of
17   the Defendants, fictitious and real, are responsible in some manner for the occurrences
18   herein alleged, and that Plaintiff’s damages as herein alleged were proximately caused
19   by their conduct.
20          6.    Plaintiff is informed and believes and based thereon alleges that at all
21   times mentioned herein, each of the fictitiously named Defendants was the agent,
22   servant, employee, co-venturer and/or alter ego of each of the remaining fictitiously
23   named Defendants and were acting within the course, scope, purpose, consent,
24   knowledge and authorization of such agency, employment and/or joint venture and
25   each fictitiously named Defendant has ratified and approved the acts of his, her and/or
26   its agent.
27

28
                                              2
                                           COMPLAINT
      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 3 of 8 Page ID #:3



1          7.     Whenever in this Complaint reference is made to “Defendants, and each
2    of them,” such allegation shall be deemed to mean the acts of Defendants acting
3    individually, jointly and/or severally.
4                                         JURISDICTION
5          8.     Jurisdiction over this action is based on the provisions of the Petroleum
6    Marketing Practices Act, 15 U.S.C. Section 2805, et seq. (hereinafter, the “PMPA”),
7    which explicitly confers jurisdiction on the United States District Courts over civil
8    actions brought against franchisors by franchisees, regardless of the amount in
9    controversy. Jurisdiction over this action is therefore appropriate since this case
10   involves a Federal Question pursuant to the provisions of 28 U.S.C. Section 1331.
11                                             VENUE
12         9.     Venue is appropriate in this district pursuant to 28 U.S.C. Section
13   1391(b) and 15 U.S.C. Section 2805(a) because the subject real property and business
14   premises are located within the boundaries of the Central District.
15                                 FIRST CLAIM FOR RELIEF
16        (For Damages, Injunctive Relief and Equitable Relief, Exemplary Damages,
17   Attorneys’ Fees and Costs for Violation of the Petroleum Marketing Practices Act, 15
18                                     U.S.C. § 2801, et seq.)
19         10.    Plaintiff incorporates and re-alleges the allegations of paragraphs 1
20   through 9, inclusive, as if fully set forth herein.
21         11.    Plaintiff and Defendants (by assignment) are parties to an am/pm Mini
22   Market Agreement dated December 27, 2007 (the “am/pm Agreement”) and a
23   Contract Dealer Gasoline Agreement dated December 27, 2007 (the “Gasoline
24   Agreement”) (the am/pm Agreement and Gasoline Agreement are referred to
25   collectively herein as the “Franchise Agreements”).
26         12.    There is a brand covenant that prohibits the sale of motor fuel or the
27   operation of a convenience store or fast food restaurant under an agreement other than
28   with BP (or its assignees) for twenty (20) years from December 2007 (hereinafter
                                                3
                                             COMPLAINT
      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 4 of 8 Page ID #:4



1    referred to as the “Brand Covenant”). The Brand Covenant is contained in the Grant
2    Deed recorded with the Los Angeles County Recorder’s Office.
3          13.    Under the Franchise Agreements, Plaintiff and Defendants agreed
4    (among other things) that Plaintiff would purchase and accept from Defendants
5    minimum quantities of ARCO-branded gasoline at the Station and maintain the
6    Station in accordance with Defendants’ imaging standards and specifications for the
7    term of the Franchise Agreement. A true and correct copy of the Franchise
8    Agreements is attached to this Complaint as Exhibit 1 and incorporated herein by
9    reference.
10         14.    On or about October 21, 2019, Defendants sent Plaintiff a letter entitled
11   “NOTICE OF TERMINATION” (hereinafter referred to as the “Notice of
12   Termination”) in which Defendants stated that the franchise relationship will
13   terminate on January 20, 2020 because Plaintiff had purportedly breached the ampm
14   Agreement by purportedly failing to meet certain image standards, and because
15   Plaintiff had purportedly breached the Gasoline Agreement by purportedly being out
16   of fuel on specified dates. The Notice of Termination further stated that upon the
17   effective date of the termination set forth above, Plaintiff is required to debrand the
18   Station and “pay Tesoro all sums due and owing to Tesoro as a result of franchisee’s
19   operation of the facility and all other sums due and owing arising out of the franchise
20   relationship” which purportedly amounts to “greater than $691,911.09.”
21         15.    Plaintiff is informed and believes and based thereon alleges that the
22   PMPA does not permit Defendants to terminate a franchise based solely on alleged
23   and unsubstantiated failed image standards, as Defendants are attempting to do in this
24   case. Plaintiff is further informed and believes and based thereon alleges that the
25   PMPA does not permit Defendants to terminate a franchise for a failure by the
26   franchisee to operate the marketing premises for less than seven consecutive days, as
27   Defendants are attempting to do in this case. Plaintiffs are informed and believe and
28   based thereon allege that Defendants are using these arbitrary image standards,
                                              4
                                           COMPLAINT
      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 5 of 8 Page ID #:5



1    together with the Brand Covenant, as a means of increasing the number of service
2    stations owned and operated by Defendants or their affiliates, and to eliminate certain
3    stations as competitors of those stations operated by Defendants or their affiliates.
4          16.    Defendants are a franchisor within the meaning of the PMPA.
5          17.    Defendants have furnished Plaintiff with notice that the franchise
6    relationship is terminated, effective January 20, 2020.
7          18.    Plaintiff is informed and believes and based thereon alleges that
8    Defendants’ determination to terminate the franchise relationship was not made in
9    good faith or in the normal course of business, but rather was purely pretextual and for
10   the purpose of increasing the number of service stations owned and operated by
11   Defendants or their affiliates and eliminating Plaintiff as a competitor of those stations
12   operated by Defendants or their affiliates.
13         19.    Plaintiffs are informed and believe and based thereon allege that
14   Defendants violated the PMPA when they gave notice of intention to terminate the
15   franchise relationship because Defendants did not have the right to terminate
16   Plaintiff’s franchise based solely on arbitrary image standards and purported fuel
17   outages for less than seven consecutive days.
18         20.    Plaintiff is informed and believes and based thereon alleges that
19   Defendants are terminating Plaintiff’s franchise for the purpose of converting the
20   marketing premises to a company operated station in violation of the PMPA.
21         21.    There are serious questions surrounding the validity of Defendants’
22   actions and Defendants’ obligations to Plaintiff under the PMPA. Such questions are
23   fair grounds for litigation.
24         22.    Plaintiffs are informed and believe and based thereon alleges that the
25   continued course of conduct of Defendants will cause Plaintiff substantial hardship
26   and irreparable harm. If Defendants are permitted to continue with their course of
27   conduct, then Plaintiff will lose its franchise and its substantial investment therein.
28
                                               5
                                            COMPLAINT
      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 6 of 8 Page ID #:6



1    The financial hardship currently imposed on Plaintiff by Defendants will be virtually
2    impossible to overcome by money damages.
3          23.    Plaintiff is entitled to a temporary restraining order/preliminary
4    injunction/permanent injunction restraining and enjoining Defendants, their agents,
5    employees, officers, directors, managing agents, joint venturers, attorneys, affiliates or
6    subsidiaries, from attempting termination of Plaintiff’s franchise or taking any further
7    steps towards the termination of the franchise relationship.
8          24.    Plaintiff is also entitled to a temporary restraining order/preliminary
9    injunction/permanent injunction restraining and enjoining Defendants, their agents,
10   employees, officers, directors, managing agents, joint venturers, attorneys, affiliates
11   and/or subsidiaries, from attempting to take, or taking any, bad faith efforts in
12   attempting to establish grounds for termination of Plaintiff’s franchise relationship
13   with Defendants.
14         25.    Plaintiff is informed and believes and based thereon alleges that as
15   compared to the substantial hardship and irreparable harm to Plaintiff, Defendants will
16   suffer minimal hardship, if any, by the imposition of a temporary restraining
17   order/preliminary injunction/permanent injunction because Plaintiff will continue to
18   purchase fuel from Defendants pursuant to the Franchise Agreements, thereby
19   restoring the parties to the positions they were in before Defendants unlawfully
20   terminated Plaintiff’s franchise.
21         26.    Plaintiff is informed and believes and based thereon alleges that Plaintiff
22   has and will continue to suffer damages, in an amount to be proven at trial, as a
23   proximate result of the violation of the PMPA by Defendants, as set forth herein.
24         27.    Plaintiff is entitled to the above-requested relief under the PMPA.
25   Plaintiff is also entitled to any other equitable relief which the Court determines is
26   necessary in order to remedy the effect of Defendants’ willful failure to comply with
27   the PMPA.
28
                                              6
                                           COMPLAINT
      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 7 of 8 Page ID #:7



1          28.      Plaintiff is entitled to and requests exemplary damages in an amount
2    sufficient to deter further violations of the PMPA as a result of Defendants’ willful
3    disregard of the requirements of the PMPA and the rights of Plaintiff.
4          29.      Plaintiff is entitled to and requests attorneys’ fees, expert fees and costs
5    under the PMPA in connection with bringing the instant action pursuant to Section
6    2805(d) of the PMPA.
7          WHEREFORE, Plaintiffs pray for judgment as follows:
8          1. A temporary restraining order/preliminary injunction/permanent injunction
9                restraining and enjoining Defendants, their agents, employees, officers,
10               directors, managing agents, joint venturers, attorneys, affiliates or
11               subsidiaries, from attempting termination of Kim’s franchise or taking any
12               further steps towards the termination of Kim’s franchise;
13         2. A temporary restraining order/preliminary injunction/permanent injunction
14               restraining and enjoining Defendants, their agents, employees, officers,
15               directors, managing agents, joint venturers, attorneys, affiliates or
16               subsidiaries, from attempting to take, or taking any, bad faith efforts in
17               attempting to establish grounds for termination of Kim’s franchise
18               relationship with Defendants;
19         3. An award of compensatory damages as allowed under the PMPA which
20               were incurred as a proximate result of Defendants’ violations of the PMPA;
21         4. Any other equitable relief which the Court determines is necessary in order
22               to remedy the effect of Defendants’ willful failure to comply with the
23               PMPA;
24         5. An award of exemplary damages in an amount to deter further violations of
25               the PMPA as a result of Defendants’ willful disregard of the requirements of
26               the PMPA and the rights of Kim;
27         6. An award of attorneys’ fees, expert fees and costs under the PMPA in
28               connection with bringing the instant action pursuant to the PMPA;
                                                7
                                             COMPLAINT
      Case 2:20-cv-00354 Document 1 Filed 01/13/20 Page 8 of 8 Page ID #:8



1           7.   For costs of suit herein incurred; and
2           8.   For such other and further relief as the Court may deem proper.
3

4
     Dated: January 13, 2020                 BLEAU FOX, A P.L.C.

5
                                             By:     /s/ Thomas P. Bleau
6                                                   Thomas P. Bleau, Esq.
7
                                                    Attorneys for Plaintiff

8
                                   DEMAND FOR JURY TRIAL
9
            Pursuant to Federal Rule of Civil Procedure, Rule 38, Plaintiffs Jay Ganesh
10
     Petro Inc. hereby demands a trial by jury of all claims herein which are properly the
11
     subject of a trial by jury.
12

13
     Dated: January 13, 2020          BLEAU FOX, A P.L.C.
14

15                                           By:     /s/ Thomas P. Bleau
16                                                  Thomas P. Bleau, Esq.
                                                    Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28
                                               8
                                            COMPLAINT
